                         Case 2:14-cr-00374-GMN-PAL Document 88 Filed 06/29/20 Page 1 of 2



                         1 Lance A. Maningo
                           MANINGOLAW
                         2 Nevada Bar No. 6405
                           400 South 4th Street, Suite 650
                         3
                           Las Vegas, Nevada 89101
                         4 702.626.4646
                           lance@maningolaw.com
                         5 Attorney for Defendant
                         6
                                                           UNITED STATES DISTRICT COURT
                         7                                      DISTRICT OF NEVADA

                         8 UNITED STATES OF AMERICA,                         )
                                                                             )
                         9
                                              Plaintiff,                     )
                        10                                                   )       Case No: 2:14-cr-00374-GMN-PAL
                             vs.                                             )
                        11                                                   )
                             VANDEMERE GIPSON,                               )
                        12
Ssjl   o                                                                     )
~:{    ~ ~
::J    .B;:;
        . . °'   8
                 0
                        13                    Defendant.                     )
q      a..·-tl"' '-!g
                        14
~      (/)~~i
            z -~                   NOTICE OF REQUEST TO BE REMOVED FROM CM/ECF E-NOTICE LIST
zl     -s ,,, '"        15
~ ~ :>~~
  a~
       ::l
       ..    0   !      16             COMES NOW Defendant, VANDEMERE GIPSON, by and through his counsel of
~OH
       ~
                        17 record, LANCE MANINGO, ESQ., of MANINGO LAW, for purposes of potential 2255

                        18
                             Motion to Vacate under Rehaifv. United States, only, and moves this Honorable Court to allow
                        19
                             counsel to be removed from CM/ECF E-Notice List.
                        20
                                       DATED this 25 th day of June, 2020.
                        21

                        22

                        23         IT IS SO ORDERED.
                                                                       By:    Isl Lance Maningo
                        24                                                   Lance A. Maningo
                                   Dated this ____
                                               29 day of June, 2020.
                        25                                                   Nevada Bar No. 6405
                                                                             400 South 4 th Street, Suite 650
                        26                                                   Las Vegas, Nevada 89101
                                                                             Attorney for Defendant
                        27

                        28         ______________________________
                                   Gloria M. Navarro, District Judge
                                   UNITED STATES DISTRICT COURT
                                                                                 1
                         Case 2:14-cr-00374-GMN-PAL Document 88 Filed 06/29/20 Page 2 of 2


                                                          CERTIFICATE OF SERVICE
                         1
                                   I HEREBY CERTIFY that I am an employee of MANIN GO LAW, and that on the 25 th
                         2
                             day of June, 2020, I served a copy of the foregoing NOTICE OF REQUEST TO BE
                         3

                         4 REMOVED FROM CM/ECF E-NOTICE LIST via CM/ECF system, which was served via

                         5 electronic transmission by the Clerk of the Court pursuant to local order.

                         6

                         7

                         8
                                                                          Isl Elyse Kilgore
                         9
                                                                         An Employee of MANINGO LAW
                        10

                        11

                        12
~l
 ! o


::J
   lf)

      "'1:l ~
      •..-I °'
              -     8
                    0
                        13
8zj .""-~':," -~
      ~       00    "

                        14
      ~       z.r   0

                        15

Ii!I
~ 8
  'tj-
              >-1
                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26
                        27

                        28



                                                                          2
